                         Case 1:21-cr-00217-PGG Document 48
                                                         47 Filed 05/21/21
                                                                  05/20/21 Page 1 of 1

                                               FOLEY GRIFFIN, LLP
                                                       ATTORNEYS AT LAW

T H O M AS J. F OLEY                            666 OLD COUNTRY ROAD , STE . 305                          SUFFOLK COUNTY OFFICE
                                                                                                                    33 MAIN STREET
B RIA N J. G RIFFIN                              GARDEN CITY , NEW YORK 11530                        SOUTHAMPTON , NEW YORK 11968
D AN IEL W . RU SSO
                                                         (516) 741-1110                                              (631) 506-8170
----------------------------------
                                                       FAC . (516) 741-9171
KELLY GUTHY
CHRIS MCDONOUGH, SPECIAL COUNSEL                            --------------


                                                                       May 20, 2021

           VIA ECF
           United States District Court
           Southern District of New York
           The Honorable Paul G. Gardephe
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St.
           New York, NY 10007-1312

                      RE:        United States v. Stuart Finkelstein
                                 1:21-cr-00217-PGG
                                                                                           May 21, 2021
           Dear Judge Gardephe,

                   As Your Honor may recall, this office represents Mr. Stuart Finkelstein in the above
           matter. Please allow this letter to serve as our formal request that Mr. Stuart Finkelstein be
           permitted to travel to Florida State Univeristy in Tallahassee, FL for the purpose of his
           daughter’s double graduation ceremony. The dates of the trip are July 29, 2021 until August 1,
           2021.

                    We have spoken with Assistant United States Attorney, Rushmi Bhaskaran, who consents
           to this request. Should the Court require any further information, please do not hesitate to
           contact the undersigned directly.


                                                                       Very truly yours,

                                                                       Brian J. Griffin, Esq.

                                                                       Foley Griffin, LLP.
                                                                       By: Brian J. Griffin, Esq.


           cc: United States Attorney’s Office
           Attn: AUSA Rushmi Bhaskaran
